     Case 1:20-cv-02980-PAC Document 28
                                     27 Filed 05/18/20
                                              05/15/20 Page 1 of 1




                              JESSICA MASSIMI
                             ATTORNEY AT LAW
                                 99 Wall Street, Suite 1264
                                   New York, NY 10005
                                Jessica.Massimi@gmail.com
                                        646-241-9800
                                                                                5-18-2020
                                             May 15, 2020                       The time to respond is
VIA ECF                                                                         extended to June
Honorable Paul A. Crotty                                                        22,2020. SO
United States District Judge                                                    ORDERED.
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Tiffany Gaines v. The City of New York, et al.,
               20 CV 2980 (PAC)

Your Honor:

        I represent the Plaintiff. I write to respectfully request a six-week extension of
time to respond to Defendant City of New York’s (“City”) pre-motion conference letter
in anticipation of their partial motion to dismiss some of Plaintiff’s claims, from the
current deadline of May 18, 2020, up to and including June 22, 2020. This is the first
such request for an extension of time, and the Defendant City consents to this request.
The reason for this request is because I gave birth to my first child on May 9, 2020 (six
days ago) and I am a solo practitioner. As such, in the coming few weeks, I will not be
able to work at my usual full capacity.

        Separately, I also note that I am in the process of attempting continued efforts to
serve Defendants Brandon Lee, C.O. Washington, C.O. Kitt, Captain Newland, Dr.
Roach, and HHC. My process server attempted to serve Defendants C.O. Washington,
C.O. Kitt, Captain Newland, Dr. Roach, and HHC at the addresses listed on their
respective summonses. When he attempted to serve HHC, he was informed that HHC
headquarters had moved in light of COVID. When the process server went to Rikers to
serve C.O. Washington, C.O. Kitt, Captain Newland, and Dr. Roach, a Rikers employee
informed the process server that the complete names of the Defendants and the exact
addresses of the buildings they work at on Rikers are required in order to serve them.
Plaintiff does not currently have this information. I have conferred with counsel for the
Defendant City, Angharad Wilson, and she has agreed to “work on obtaining the service
addresses for the individual defendants” and will provide them to me once she has
obtained them. I thank the Court for its time and consideration.

                                                     Respectfully submitted,
                                                                    /s/
                                                     Jessica Massimi, Esq.
